Citation Nr: 0719871	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-30 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and parents

ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in White River Junction, Vermont.

The issue of entitlement to service connection for PTSD, the 
reopened claim of entitlement to service connection for 
hemorrhoids, and the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for hypertension, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The evidence received since an unappealed July 1990 rating 
decision, which denied service connection for hemorrhoids, 
relates to an unestablished fact necessary to substantiate a 
claim of entitlement to service connection.


CONCLUSION OF LAW

Evidence received since the July 1990 rating decision is new 
and material with respect to the claim of entitlement to 
service connection for hemorrhoids and serves to reopen the 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the jurisdictional issue of whether new and material 
evidence has been presented has been resolved in the 
veteran's favor, the Board dispenses with ensuring compliance 
with the VCAA for this aspect of his claim.

Claim to Reopen: Hemorrhoids

Service connection for hemorrhoids was denied via rating 
decision in July 1990, of which the veteran was notified the 
following month.  The veteran did not voice disagreement with 
this determination within one year of his notification and 
the decision became final.  See 38 U.S.C. § 4005(c) (1988); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).  The veteran is 
again seeking service connection for hemorrhoids.  See April 
2004 claim.  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. 
Derwinski, 1 Vet. App 145 (1991).  Whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed by the Board before the Board can 
consider the underlying claim.  38 U.S.C.A. § 5108 (West 
2002); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New evidence is existing evidence not previously submitted to 
agency decisionmakers while material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2006).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  At this point, it is not the function of the 
Board to weigh all the evidence to ascertain whether it 
preponderates for or against entitlement to service 
connection or whether it is in relative equipoise on that 
question.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
Rather, the Board must simply determine whether any of the 
evidence obtained since the final prior denial meets the 
definition of that which is new and material.  If any 
evidence is new and material, the claim is reopened, and the 
underlying claim for service connection may be addressed with 
consideration given to all the evidence of record.  

At the time of the 1990 rating decision the evidence included 
his May 1990 claim for benefits with his assertion that 
service connection was warranted for hemorrhoids.  Also of 
record was an October 1969 service medical record which shows 
he had a hemorrhoid excised and a September 1971 report of 
medical examination that indicates his anus and rectum were 
clinically evaluated as normal.  Also of record were VA 
medical records dated in 1989 and 1990 and private medical 
evidence dated in July 1972, August 1974, and March 1975; the 
medical evidence did not reference hemorrhoids.  As the 
evidence did not contain competent medical evidence of a 
current disability, service connection was denied.  See July 
1990 rating decision.

Evidence received since the July 1990 includes the March 2004 
VA Agent Orange Physical Exam record that references inflamed 
hemorrhoids in the screening section.  See also February 2004 
VA clinic note (veteran reported recurrent hemorrhoids).  As 
an unestablished fact-evidence that the veteran currently 
suffers from hemorrhoids- is supported by the evidence 
received since 1990, the Board finds the evidence submitted 
is new and material and serves to reopen the veteran's claims 
of entitlement to service connection for hemorrhoids.  


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for hemorrhoids and to 
that extent only this appeal is granted.




REMAND

As new and material evidence has been presented vis-à-vis 
hemorrhoids and the claim is reopened, the claim must now be 
evaluated on its merits.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  Before such a determination can be made, additional 
development is required and a remand is in order.  
Specifically, a VA examination should be scheduled to obtain 
a medical opinion as to the etiology of the veteran's 
hemorrhoids.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

As for the veteran's claim of entitlement to service 
connection for PTSD, the July 2006 hearing transcript 
reflects that he testified he had received mental health 
treatment from a VetCenter and from a VA clinic, although not 
in the preceding year.  A review of the VA medical evidence 
of record fails to reveal treatment by the psychiatrist 
referenced by the veteran at the hearing, suggesting that his 
complete VA medical records may not have been obtained.  The 
current evidence of record merely references PTSD symptoms.  
As the diagnosis of PTSD in accordance with DSM-IV is 
paramount to his claim, a request specifically for mental 
health records should be made prior to appellate review of 
his claim.

Finally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of VCAA notice for 
reopening claims.  According to the Court, in the context of 
a claim to reopen, the Secretary must look at the bases for 
the denial in the prior decision and respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Further, in providing 
instruction as to what information would be considered "new 
and material", the Court indicated that "material" evidence 
would include (1) evidence on an element where the claimant 
initially failed to submit any competent evidence; (2) 
evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  
"New" evidence would be considered new only if it had not 
been submitted previously to VA and was neither "cumulative 
nor redundant" of evidence already in the record.  

A review of the claims file reveals that, in light of the 
Kent decision, the April 2004 VCAA notification letter sent 
to the veteran is insufficient.  Although the letter informed 
the veteran of the criteria for service connection and what 
constituted new and material evidence to reopen his claim, he 
was not specifically informed of what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial in July 1990 (competent evidence failed 
to show high blood pressure while on active duty or 
hypertension to a compensable degree within one year of his 
discharge from active duty).  Therefore, the Board finds that 
the claim must be remanded for compliance with the VCAA and 
recent case law.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA rectum 
examination and obtain a medical opinion 
from the examiner as to whether the 
veteran's current hemorrhoids are at 
least as likely as not (i.e., at least a 
50 percent probability or greater) 
related to his military service, to 
include the October 1969 hemorrhoid 
excision.  If any medical opinion cannot 
be given without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the examiner should 
clearly and specifically so indicate in 
the examination report.  Send the claims 
folder to the examiner for review

2.  Obtain any outstanding mental health 
treatment records from VA medical clinics 
and/or the VetCenter located in White 
River Junction, Vermont, from 1990 to 
2005.

3.  Please send the veteran a corrective 
VCAA notice that includes an explanation 
of the information or evidence needed to 
reopen the previously denied claim of 
entitlement to service connection for 
hypertension.  Specifically, the veteran 
should be informed of what evidence would 
be necessary to substantiate the element 
or elements required to establish service 
connection that were found insufficient 
in the previous final denial of record.

4.  Adjudicate the merits of the veteran's 
reopened claim of entitlement to service 
connection for hemorrhoids, and 
readjudicate the veteran's claim for 
service connection for PTSD, as well as 
the issue of whether new and material 
evidence has been received to reopen a 
claim for service connection for 
hypertension.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


